Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 20, 2017

                                        No. 04-16-00796-CV

                                          James RAMIREZ,
                                              Appellant

                                                   v.

THE BANK OF NEW YORK MELLON fka The Bank of New York, As Successor in Interest
 to JP Morgan Chase Bank, N.A., As Indenture Trustee for the New Castle Mortgage Securities
                                      Trust 2006-1,
                                         Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2016CV04931
                         Honorable David J. Rodriguez, Judge Presiding


                                            ORDER
        The reporter’s record was due on December 13, 2016. See TEX. R. APP. P. 35.1. Two
days later, the court reporter filed a notification of late reporter’s record. It states the reporter has
not received a designation of record or payment for the record.
       On December 19, 2016, we ordered Appellant to provide written proof to this court by
December 29, 2016, that (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
We warned Appellant that if he failed to provide written proof as ordered, Appellant must file his
brief with this court by January 18, 2017, and the court would only “consider and decide those
issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
       Appellant did not provide written proof as ordered, and he has not filed the brief or a
motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court